Citation Nr: 1207939	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  07-27 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel







INTRODUCTION

The Veteran, who is also the appellant, served on active duty from July 1976 to October 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The case was brought before the Board in March 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  


FINDING OF FACT

The Veteran has hearing loss in both ears with no worse than Level I for his right ear and no worse than II for his left ear as per Table VI of the VA schedule of ratings.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100, 4.86 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by pre-adjudication letters sent to the Veteran in January 2006 and again in March 2006.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran at no time has identified outstanding records that he wants VA to obtain or that he feels are relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  

Here, the Veteran was provided with appropriate VA examinations in May 2006 and August 2011 (with a November 2011 addendum).  The examinations are adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the Veteran's claims folder, and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There is no competent evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined.  The Veteran has not reported receiving any recent treatment specifically for this condition for which evidence is not of record, and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran, and the Board may proceed to consider the merits of the claim.  

Increased Rating

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See, again, Lendenmann, 3 Vet. App. 345. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

Where the issue, as in this case, involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, for reasons explained below, the Board finds the Veteran's disability is consistent throughout the relevant appellate time period and, therefore, staged ratings are not warranted here.

Hearing loss disability is rated based on audiometry as specified by regulation.  Inasmuch as any private audiometry test is not in accordance with the regulatory specifications, it may not serve as the basis for the rating assigned.  The same is true for any hearing aid evaluations conducted as part of VA outpatient treatment.  Those evaluations are not necessarily conducted in the same manner as an official VA Compensation and Pension examination, unless marked as sufficient for rating purposes.  

Here, the Veteran was afforded VA examinations in May 2006 and August 2011.  The Veteran's VA outpatient treatment records from 2005 to 2011 are largely silent with regard to hearing loss.  

The results of clinical testing conducted in May 2006 are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20
LEFT
15
10
20
70
60

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 92 percent in the right ear and 88 percent in the left ear. The average of the puretones between 1000 and 4000 Hertz was 13.75 for the right ear and 40 for the left.  Under Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of I for the right ear and II for the left ear.  The point where I and II intersect on the Table VII reveals the disability level for the Veteran's hearing loss, which is 0 percent. 

The Veteran was afforded another VA examination in August 2011, and that examination revealed slightly worsened hearing loss.  Specifically, clinical testing yielded results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
30
LEFT
5
10
25
70
60

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 94 percent in the right ear and 88 percent in the left ear.  The average of the puretones between 1000 and 4000 Hertz was 21 for the right ear and 41 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of I for the right ear and II for the left ear, again corresponding to a 0 percent disability rating under Table VII.  

The Board notes the August 2011 VA examiner did not have the claims folder initially to review, but the file was later sent to the examiner and, in a November 2011 addendum, the examiner confirmed the file was reviewed.

As noted, rating hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  Here, although the Veteran's hearing loss did slightly worsen from 2006 to 2011, the relevant evidence does not show that his hearing loss reached a compensable level of severity at any point during the period under appeal.  The Board acknowledges the Veteran's belief that his hearing loss has worsened to a degree that warrants a compensable rating, and it also acknowledges that he is competent to report his personal observations regarding his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is a layperson without audiological training and, therefore, is not competent to opine regarding his current level of hearing loss in terms that would establish his entitlement to a compensable rating under the applicable regulations and rating criteria.  Since the audiometric evidence clearly shows that he has not experienced a compensable level of bilateral hearing loss at any time during the period under appeal, a compensable rating is not warranted.

Extraschedular Consideration

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hearing loss is inadequate.  The Board considered the Veteran's statements within VA examinations that his hearing impairment affects his life insofar as he is frequently requesting people to repeat themselves. 

A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss, however, shows that the rating criteria reasonably describes his disability level and symptomatology.  That is, impaired speech recognition is a primary element in the formulation of the hearing loss disability rating assigned here.

The Board notes that, even if the available schedular evaluation for the disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that he has required frequent hospitalizations for his hearing loss.  Additionally, there is no evidence of marked interference with employment due to his bilateral hearing loss.  The Veteran worked for many years as a factory employee and has not claimed he lost his job or can no longer work due to his impaired hearing.

While the Board does not doubt that the Veteran's hearing loss is productive of some social and occupational impairment, the Board finds that such impairment results directly from the Veteran's impaired speech recognition.  Impaired speech recognition, however, is specifically contemplated by the applicable rating criteria.  There is no evidence in the medical records that the Veteran's bilateral hearing loss is productive of an exceptional or unusual clinical picture not described by those criteria.

In short, there is nothing in the record to indicate that the Veteran's hearing loss causes impairment over and above that which is contemplated in the assigned schedular rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a compensable rating for bilateral sensorineural hearing loss is denied.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


